DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a national stage entry of PCT/GB2017/050457 , International Filing Date: 02/22/2017, claims foreign priority to 1603041.3 , filed 02/22/2016.

Preliminarily Amendments
Claim status in the preliminarily amendment received on 8/22/2018:
Claims 1-27 have been cancelled.
New claims 28-47 have been added.
Claims 28-47 are pending.

Specification
The preliminarily amendments to the specification received on 8/22/2018 have been considered and entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-40 and 42-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is not clear how a software “code” generate a hardware “device”.


Claim 41-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 41, there is insufficient antecedent basis for “the device” in the claim.
As to claims 42-45, the claims recites “photonic quantum processor”, whereas the parent claims are directed to a device, which renders the claims indefinite as to what the claims are directed to. For examining purposes, the examiner assume the “photonic quantum processor” is meant to be “a device”, which is the claim type of the parent claims. Appropriate correction is required. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-31, 36-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrett (Pub. No.: US 20120185229 A1) (Perrett was cited in the IDS dated 11/21/2018).
As to claim 28, Perrett teaches a device for processing a subset of network orchestration computations to support management of network functions within a service chain spanning multiple domains of a data transport network (paragraph [0008]), the device comprising:
receiving logic arranged to receive computation inputs expressed in terms of a data model for describing the data transport network (fig. 2, 500);
processing logic arranged to process the computation inputs (fig. 2, 530-545);
and outputting logic arranged to output an output of the processing logic, the output expressed in terms of the data model (fig. 2, 550 and paragraph [0216], i.e. output best solution for a route across the network).
As to claim 29, Perrett teaches wherein at least one of the receiving logic and the outputting logic is arranged to exchange data expressed in terms of the data model with an external data store that stores a shared description of the data transport network expressed in terms of the data model (paragraph [0205], “…importing and exporting data and translates a system into a network of nodes and links…”).
As to claim 30, Perrett teaches wherein at least part of the processing logic comprises model adaptation logic arranged to: convert an input description of a state of at least part of the data transport network into an abstracted description of the state of at least part of the data transport network expressed in terms of the data model (paragraph [0105]).
As to claim 31, Perrett teaches wherein the model adaptation logic is arranged to: output the abstracted description to the external data store to update the shared description stored at the external data store (paragraph [0209]).
As to claim 36, Perrett teaches wherein at least part of the processing logic comprises evolution logic arranged to: evolve candidate solutions expressed in terms of the data model towards an optimum solution using a genetic algorithm and to determine an optimised output solution expressed in terms of the data model (paragraph [0028]).
As to claim 37, Perrett teaches wherein at least part of the processing logic comprises objective function logic arranged to: support the use of the genetic algorithm by causing computation of a value of a fitness function of each of the candidate solutions (paragraph [0029]).
As to claim 38, Perrett teaches wherein causing computation of a value of a fitness function of each of the candidate solutions comprises one or more of:
the objective function logic computing the values of the fitness function (paragraph [0208]); causing external software to compute the values of the fitness function;
causing a photonic quantum processor to compute the values of the fitness function; and as default behaviour, the objective function logic computing the values of the fitness function, but, if instructed, the objective function logic causing external software or a photonic quantum processor to compute the values of the fitness function.
As to claim 39, Perrett teaches wherein the device comprises a processor (paragraph [0284]); or the receiving logic, the processing logic and the outputting logic comprises hardware logic (paragraph [0284]); or the device is implemented as at least one semiconductor chip (paragraph [0284]); or the data transport network comprises a telecommunications network (paragraph [0284]).
As to claim 40, Perrett taches Code that when executed on a processor of a system causes the system to generate in hardware a device according to claim 28 (paragraph [0179]).
As to claim 42, Perrett teaches wherein at least part of the processing logic comprises evolution logic arranged to: evolve candidate solutions expressed in terms of the data model towards an optimum solution using a genetic algorithm and to determine an optimised output solution expressed in terms of the data model (paragraph [0232]).
As to claim 43, Perrett teaches wherein at least part of the processing logic comprises objective function logic arranged to: support the use of the genetic algorithm by computing a value of a fitness function of each of the candidate solutions (paragraph [0232]).
wherein at least part of the processing logic comprises objective function logic arranged to: support the use of a genetic algorithm for evolving candidate solutions expressed in terms of the data model by computing a value of a fitness function of each of the candidate solutions (paragraph [0232]).
As to claim 45, Perrett teaches wherein the data transport network comprises a telecommunications network (paragraph [0232]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrett (Pub. No.: US 20120185229 A1) in view of Willis  (Pub. No.: US 20150078381 A1).
As to claim 32, Perrett does not teach but in the same field of endeavor (computer networks) Willis teaches wherein at least part of the processing logic comprises current state logic arranged to: determine whether a network update is pending (paragraph [0056]); and cause a copy of at least part of the shared description to be output by the outputting logic either immediately if there is no network update pending or after a pending network update is completed if there is a network update pending (paragraph [0056]).

As to claim 33, Willis further teaches wherein the current state logic determines whether a network update is pending by monitoring signals from the model adaptation logic (paragraph [0056]). The limitations of claim 33 are rejected in view of the analysis of claim 32 above, and the claim is rejected on that basis.

As to claims 34-35, please see Willis (paragraphs [0038] and [0056]). The limitations of claims 34-35 are rejected in view of the analysis of claim 32 above, and the claim is rejected on that basis.





Claims 41 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrett (Pub. No.: US 20120185229 A1) in view of Macready et al. (Pub. No.: US 20130282636 A1).
As to claim 41, Perrett teaches a processor for processing a subset of network orchestration computations to support management of network functions within a service chain spanning multiple domains of a data transport network (paragraph [0008]), the device comprising: receiving logic arranged to receive computation inputs expressed in terms of a data model for describing the data transport network (fig. 2, 500); processing logic arranged to process the computation inputs (fig. 2, 530-545); and outputting logic arranged to output an output of the processing logic, the output expressed in terms of the data model (fig. 2, 550 and paragraph [0216], i.e. output best solution for a route across the network).
Perrett does not teach utilizing a photonic quantum processor.
However, in the same field of endeavor (solving computational problems) Macready teaches A photonic quantum processor for processing combinatorial problems employ a permutation network (abstract and paragraphs [0009]).
Based on Perrett in view of Macready, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a photonic quantum processor (as taught by Macready) to process the genetic algorithm (as taught by Perrett) in order to take advantage of the processing power of the quantum processor to reduce the processing time of the genetic algorithm.  

As to claim 46, Perrett teaches a system for processing a subset of network orchestration computations to support coordination of network functions across a data transport network, the system comprising: a device according to claim 28 (fig. 1) ; and a processor for performing one or more predetermined processing tasks (fig. 2, 550 and paragraph [0216], i.e. output best solution for a route across the network).
Perrett does not teach utilizing a photonic quantum processor.
However, in the same field of endeavor (solving computational problems) Macready teaches a photonic quantum processor for performing one or more predetermined processing tasks (abstract and paragraphs [0009]).

As to claim 47, Perrett teaches wherein the one or more predetermined processing tasks comprises:
evolving candidate solutions expressed in terms of the data model towards an optimum solution using a genetic algorithm and to determining an output solution expressed in terms of the data model (fig. 2, 530-550); and additionally or alternatively
computing a value of a fitness function of each of the candidate solutions (fig. 2, 545).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        5/28/2021